Citation Nr: 0425933	
Decision Date: 09/20/04    Archive Date: 09/29/04

DOCKET NO.  97-17 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for intervertebral disc 
disease at L3-L5, and L5-S1. 

2.  Entitlement to an initial compensable rating for low back 
paravertebral muscle spasm.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his nephew




ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from February 1974 to February 
1976.

This appeal to the Board of Veterans Appeals (Board) arises 
from a July 1996 rating action that denied service connection 
for lumbosacral intervertebral disc disease, but granted 
service connection and assigned an initial noncompensable 
rating for low back paravertebral muscle spasm, from August 
28, 1995.  A Notice of Disagreement with the denial of 
service connection and the initial noncompensable rating 
assigned was received in September 1996, and a Statement of 
the Case (SOC) was issued in October 1996.  A Substantive 
Appeal was received in May 1997.  Supplemental SOCs (SSOCs) 
were issued in July 1997 and February 2000.

In June 2000, the veteran and his nephew testified during a 
hearing before the undersigned Veterans Law Judge at the RO; 
a transcript of the hearing is of record.  

In September 2000, the Board remanded these matters to the RO 
for further development of the evidence and for due process 
development.  SSOCs, reflecting the RO's continued denial of 
the claims, were issued in June and August 2002.

In June 2003, the Board again remanded these matters to the 
RO for further development of the evidence and for due 
process development.  A SSOC was issued in February 2004, 
reflecting the RO's continued denials of the issues on 
appeal.   

For the reasons expressed below, the matters on appeal are 
being remanded to the RO via the Appeals Management Center 
(AMC) in Washington, DC.  VA will notify the veteran if 
further action on his part is required. 



REMAND

Unfortunately, the Board's review of the record reveals that 
another remand of this matter is warranted, even though it 
will, regrettably, further delay a final decision on the 
claim on appeal.  

As noted in the June 2003 remand, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003).  

Moreover, the United States Court of Appeals for Veterans 
Claims (Court) has held that a remand by the Board confers on 
the veteran, as a matter of law, the right to compliance with 
the remand instructions, and imposes upon the VA a 
concomitant duty to ensure compliance with the terms of the 
remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).   

This matter was previously remanded to the RO in June 2003 
for due process development, to include furnishing the 
veteran and his representative a SSOC that included citation 
to all pertinent regulations implementing the VCAA 
(identified as 38 C.F.R. §§ 3.159 and 3.326, as amended).  
However, appellate review of the SSOC issued by the RO in 
February 2003 discloses that it failed to cite the required 
regulations.   In view of the above-cited authority, and to 
ensure process of law, the Board finds that another remand is 
thus required to cure the notice deficiency.

On remand, the RO should also give the veteran another 
opportunity to present information and/or evidence pertinent 
to the claims on appeal, notifying him that he has a full 
one-year period for response (of which he was not previously 
notified)..  See 38 U.S.C.A § 5103; but see also Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 701, 117 Stat. 
2651 (Dec. 16, 2003) (to be codified at 38 U.S.C.A. 
§ 5103(b)(3) (amending the relevant statute to clarify that 
the VA may make a decision on a claim before the expiration 
of the one-year VCAA notice period).  The RO should also 
request the veteran to submit all evidence in his possession.  
After providing the required notice, the RO should obtain any 
additional evidence for which he provides sufficient 
information and, if necessary, authorization, following the 
current procedures prescribed in 38 C.F.R. § 3.159.  

The action identified herein is consistent with the duties 
imposed by the VCAA.  However, identification of specific 
action requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
action requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA (to include arranging for further medical 
examination and opinion, if appropriate) prior to 
adjudicating the claims on appeal.

Accordingly, this matter is hereby REMANDED to the RO via the 
AMC for the following action:

1.  The RO should send to the veteran and 
his representative a letter requesting 
the veteran to provide sufficient 
information and, if necessary, 
authorization to enable it to obtain any 
additional pertinent evidence not 
currently of record.   

The RO should also invite the veteran to 
submit all pertinent evidence in his 
possession, and explain the type of 
evidence that is his ultimate 
responsibility to submit.  The RO's 
letter should clearly explain to the 
veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

2.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R.  § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify him and his representative 
of the records that were not obtained, 
explain the efforts taken to obtain them, 
and describe further action to be taken.

3.  To help avoid future remand, the RO 
must ensure that all requested action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall.

4.  The RO must also review the claims 
file to ensure that any additional 
notification and development required by 
the VCAA (to include arranging for 
further examination, if appropriate) has 
been accomplished.  

5.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claims on 
appeal in light of all pertinent evidence 
and legal authority.  
 
6.  If any benefit sought on appeal 
remains denied, the RO must furnish the 
veteran and his representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and citation and discussion of all 
pertinent legal authority implementing 
the VCAA-to specifically include 
38 C.F.R. §§ 3.159 and 3.326, as amended, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether any benefit requested 
should be granted or denied.  The veteran needs take no 
action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate timeframe.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


